Citation Nr: 0206465	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  96-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a hearing loss disability.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to March 
1978.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a February 1994 rating decision 
rendered by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the pendency of this appeal, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO 
assumed the role as the agency of original jurisdiction.

In May 2001, the Board remanded the case to the RO to 
ascertain whether the veteran desired a personal hearing.  By 
letter dated in August 2001, the RO informed the veteran of 
his hearing options.  A December 2001 memorandum from the RO 
indicates that the veteran did not respond to the August 2001 
letter.  Therefore, the Board concludes that the veteran no 
longer desires a personal hearing and that the matter is 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Service connection for a hearing loss disability was 
denied by means of unappealed rating decisions of December 
1981 and May 1982. 

3.  The evidence received subsequent to the May 1982 rating 
decision contains information that either duplicates or is 
cumulative of information previously considered by the RO, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a hearing loss disability.  

4. There is no competent medical evidence that the veteran 
has alcoholism.


CONCLUSIONS OF LAW

1.  The rating decision of May 1982 denying service 
connection for a hearing loss disability is final and is the 
most recent unappealed denial of his claim.  38 C.F.R. 
§ 3.104 (2001).

2.  The evidence received subsequent to the May 1982 rating 
decision does not serve to reopen the claim for service 
connection for a hearing loss disability.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Alcoholism is not shown to have been incurred in or been 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims.  
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001); 66 Fed Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment and 
VA examination have been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claims, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C.A. 
§ 5103A.  

With respect to his claims for service connection for 
alcoholism, the Board also notes that the veteran has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  Additionally, the veteran was 
afforded VA examinations in June 1996. 

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claims, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).

The RO has completed all development of the veteran's claims 
that is possible without further input by the veteran.  The 
veteran has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Claim to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. §§  5103A(f), 5108; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  These changes are prospective for claims filed 
on or after August 28, 2001 and are, accordingly, not 
applicable in the present case.  

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Service connection for a hearing loss disability was denied 
by means of a December 1981 rating action as the veteran's 
examination upon discharge from active duty contained normal 
audiological findings despite an inservice notation of high 
frequency hearing loss of the left ear. The evidence of 
record at the time of this decision included service medical 
records.  The veteran was informed of this decision in 
December 1981.  The veteran filed a timely notice of 
disagreement of this rating action contending that he had 
normal hearing upon entry into active duty and that he was 
exposed to noise without adequate ear protection while 
working with Hawk missile systems in Korea resulting in 
hearing loss.  The RO furnished him with a January 1982 
statement of the case.  

Thereafter, the RO issued a May 1982 rating action confirming 
the December 1981 denial of the veteran's claim.  The RO 
determined that, while recent VA examination in January 1982 
showed bilateral high frequency hearing loss, a permanent 
hearing loss disability was not shown in service.  The 
veteran was notified of this rating action in May 1982.  The 
evidence does not show that the veteran filed a notice of 
disagreement with the May 1982 rating decision or a 
substantive appeal of the December 1981 rating decision.  
Accordingly, these decisions are final.  38 C.F.R. § 3.104 
(2001).  The May 1982 rating action is the most recent final 
denial of the veteran's claim on the merits.  

In August 1984, the RO informed the veteran that his claim 
for service connection for hearing loss had been previously 
denied in December 1981 and May 1982.  Further, he was 
informed that no further action would be taken on his claim 
unless he submitted evidence showing the disability was 
incurred in or aggravated by his active military service and 
that it still exists.  Similarly, in May 1985, the veteran 
submitted copies of service medical records that were 
previously of record and considered by the RO in 1981 and 
1982.  The veteran was informed that this information was not 
new and that he would need to submit new and material 
evidence to reopen his claim. 

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran has a hearing loss disability that was either 
incurred in or aggravated by his active military service.    

The evidence received subsequent to May 1982 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  After a review of the 
material received since the most recent final denial of the 
veteran's claim, the Board finds that no new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a hearing loss disability.    

The pertinent evidence received after the May 1982 rating 
decision includes copies of service medical records submitted 
by the veteran in May 1985, various statements from the 
veteran contending that his present hearing loss disability 
resulted from inservice noise exposure, post-service VA and 
private medical records dating from October 1990 to August 
1995, and the report of VA examinations conducted in June 
1996.  

The service medical records submitted by the veteran are not 
new as they are merely photocopies of documents previously 
considered by the RO when it rendered its rating actions in 
December 1981 and May 1982.  Accordingly, these documents do 
not constitute new and material evidence and will not serve 
to reopen the veteran's claim of entitlement to service 
connection for a hearing loss disability.  

The Board notes that the veteran has expressed his sincere 
belief that he presently has a hearing loss disability 
attributable to his active military service.  However, these 
contentions were considered when the RO rendered its December 
1981 and May 1982 decisions.  Accordingly this information is 
not "new."  In addition, the Board notes that there is no 
evidence that the veteran possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, his contentions and statements 
do not serve to reopen his claim.

With respect to the medical evidence received since May 1982, 
the Board finds that these records are new, in that they have 
not previously been considered in conjunction with his claim 
for service connection for a hearing loss disability.  
However, they are not material.  These records do not bear 
directly and substantially upon his claim for service 
connection for hearing loss and are not, either by themselves 
or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  While these records show 
that the veteran presently has a bilateral hearing loss 
disability, this fact was of record when the RO denied 
service connection in May 1982.  Accordingly, these 
additional medical records are not sufficient to reopen the 
claim for service connection for a hearing loss disability.  
Additionally, the Board finds that the June 1996 VA 
examination reports do not contain new and material evidence 
as they do not include any findings pertinent to the 
veteran's claim of service connection for a hearing loss 
disability.  

Based on the discussion above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a hearing loss 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.  Claim for Service Connection

The veteran contends that he developed alcoholism as a result 
of his active military service.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claim fails.

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of alcoholism during 
active service.  

In October 1993, the veteran submitted a statement alleging 
that while serving in the Army, he became an alcoholic, that 
his superior officers and NCOs were negligent because they 
did not see his illness, and that he was discharged from 
active duty due to this condition.  Since separating from 
active duty, he alleges that he has lost numerous jobs and 
been in legal trouble due to his "alcoholic related 
illness."  

A November 1993 VA outpatient treatment record indicates that 
the veteran sought treatment for complaints of depression, 
inability to sleep, and inability to think clearly.  He 
reported that, while drinking was a "problem" two years 
prior to this treatment, he only would have an occasional 
beer and had "control over it."  Pertinent diagnosis was 
depression.  

The veteran submitted a VA Form 21-529, Veteran's Application 
for Compensation or Pension in December 1993 alleging that he 
has alcoholism which he felt warranted establishment of 
service connection.

A January 1994 treatment record indicates a diagnosis of 
recurrent major depression with a history of alcohol abuse.  
Likewise, a May 1994 outpatient treatment record notes that 
the veteran felt anxious when he drank.  An impression of 
major depression is noted.  

VA outpatient treatment records dated in March 1995 show that 
the veteran was off his medication and had a recurrence of 
depression due to marital problems.  He had recently been in 
jail for attempting to murder his ex-wife.  His complaints 
included depression and anxiety.  He reported that he had not 
been drinking for several months.  Dysthymic disorder was 
diagnosed.  A June 1995 outpatient treatment record indicates 
that the veteran had a diagnosis of unstable depression and 
anxiety with anxiety being predominant.  It was noted that 
the veteran had an episodic use of alcohol.  

A June 1996 VA examination report indicates that the veteran 
complained of problems with depression.  He reported a 
history of alcohol abuse, but stated that his last drink was 
over a year ago.  The veteran denied a history of psychiatric 
admissions.  He reported that during service he received an 
Article 15 for going AWOL and was given an undesirable 
discharge that was later upgraded to honorable.  He reported 
a history of "a lot" of DUIs in the past with the last 
occurring in 1986.  Pertinent diagnoses were major depressive 
disorder, by history, and history of alcohol abuse, in 
remission.  

To reiterate, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.305 
(2001).  The Board concludes that medical evidence is needed 
to lend plausible support for the issue presented by this 
case because it involves a question of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of present disability there 
can be no valid claim.)

While the veteran contends that he currently has alcoholism, 
he has presented no clinical evidence or opinion indicating 
that he currently has such disability.  On the contrary, 
during his VA examination in 1996 he reported that he had not 
had a drink for over a year.  Similarly, while it is noted 
that the veteran has a history of alcohol abuse, this 
condition was in remission as noted in the examination 
report.  Likewise, VA outpatient treatment records are silent 
for any diagnosis of, or treatment for alcoholism. 

The veteran has presented no diagnostic studies or clinical 
evidence indicating that he currently has alcoholism.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
presence of current alcoholism to be of no probative value.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection for alcoholism.  Accordingly, his claim for 
service connection is denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.305.

In reaching this decision, the Board notes that Section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended former 38 U.S.C.A. §§310 and 331 (now redesignated as 
§§ 1110 and 1131) to prohibit, effective for claims filed 
after October 31, 1990, payment of compensation for any 
disability that is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  Also amended was 38 
U.S.C.A. § 105(a) to provide that, effective for claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own abuse of alcohol or drugs.  See also, 38 C.F.R. 
§§  3.1(m), 3.301(a) and (d) (An injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs by 
the veteran). 

However, the United States Court of Appeals for the Federal 
Circuit held that a veteran can receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his or her service-connected disability.  
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), cert. 
denied, 268 F. 3d 1340 (Fed. Cir. 2001) (en banc order).  In 
the present case, the veteran has not established any service 
connected disabilities, nor does he contend that his alleged 
alcoholism is secondary to a service connected disorder.  
Accordingly, service connection for alcoholism as secondary 
to a service-connected disability is not warranted.  


ORDER

The appeal to reopen a claim of service connection for a 
hearing loss disability is denied.

Service connection for alcoholism is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

